            Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                 )
 AMERICAN OVERSIGHT,                             )
 1030 15th Street NW, B255                       )
 Washington, DC 20005                            )
                                                 )
                                      Plaintiff, )
                                                 )
 v.                                              )      Case No. 20-cv-1917
                                                 )
 U.S. DEPARTMENT OF STATE,                       )
 2201 C Street NW                                )
 Washington, DC 20520                            )
                                                 )
 U.S. GENERAL SERVICES                           )
 ADMINISTRATION,                                 )
 1800 F Street NW                                )
 Washington, DC 20405                            )
                                                 )
 U.S. ARMY,                                      )
 Office of the Army General Counsel              )
 104 Army Pentagon                               )
 Washington, DC 20310-0104                       )
                                                 )
 and                                             )
                                                 )
 U.S. NAVY                                       )
 Office of the Navy General Counsel              )
 1000 Navy Pentagon                              )
 Room 4D652                                      )
 Washington, DC 20350                            )
                                                 )
                                                 )
                                    Defendants. )

                                       COMPLAINT

       1.     Plaintiff American Oversight brings this action against the U.S. Department of

State, the U.S. General Services Administration, the U.S. Army, and the U.S. Navy under the

Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory Judgment Act, 28




                                              1
             Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 2 of 10




U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel compliance with

the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of the FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the Defendants from continuing to withhold department or agency records and ordering the

production of department or agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal




                                                 2
               Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 3 of 10




government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that American Oversight seeks.

         7.      Defendant U.S. General Services Administration (GSA) is an agency of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). GSA has possession,

custody, and control of the records that American Oversight seeks.

         8.     Defendant U.S. Army (Army) is a component of the Department of Defense

(DOD), which is a department of the executive branch of the U.S. government headquartered in

Washington, DC, and an agency of the federal government within the meaning of 5 U.S.C.

§ 552(f)(1). Army has possession, custody, and control of the records that American Oversight

seeks.

         9.     Defendant U.S. Navy (Navy) is a component of the Department of Defense

(DOD), which is a department of the executive branch of the U.S. government headquartered in

Washington, DC, and an agency of the federal government within the meaning of 5 U.S.C. §

552(f)(1). Navy has possession, custody, and control of the records that American Oversight

seeks.

                                   STATEMENT OF FACTS

                     Secretary Pompeo Housing Arrangement FOIA Request

         10.    On May 26, 2020, American Oversight submitted an identical FOIA request to

State, GSA, Army, and Navy seeking the following:

                1) All email communications (including email messages, email
                   attachments, calendar invitations, and calendar invitation
                   attachments) regarding potential arrangements for Secretary of
                   State Mike Pompeo to receive military housing, including but
                   not limited to housing on either the Potomac Hill campus or Fort
                   Myer. Emails reflecting any negotiations, security



                                                3
Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 4 of 10




    considerations, cost discussions, and other logistics of the
    arrangement are responsive to this request.

 2) All email communications (including email messages, email
    attachments, calendar invitations, and calendar invitation
    attachments) regarding requests by Secretary Pompeo and his
    family related to any military residence, including but not
    limited to any Potomac Hill or Fort Myer residence and the
    condition thereof. Emails regarding the possibility or
    completion of any renovations, home improvements, furniture
    or décor purchases, or any other adjustments to the residence are
    responsive to this request.

 3) All email communications (including email messages, email
    attachments, calendar invitations, and calendar invitation
    attachments) regarding requests by Secretary Pompeo and his
    family related to staffing of their residence. Emails regarding
    hosting guests at the Pompeo residence, including any requests
    for staffing assistance or catering for such events, are responsive
    to this request.

 4) Records sufficient to identify housing costs projected to be
    incurred by the government as a result of Secretary Pompeo and
    his family living in any military housing, including but not
    limited to housing on either Potomac Hill or Fort Myer. Any
    assessments of housing options and associated costs—such as
    expenses related to security, maintenance, upkeep, renovations,
    furniture, décor changes, etc.—are responsive to this request.

 5) Records sufficient to identify actual housing costs incurred by
    the government as a result of Secretary Pompeo and his family
    living in military housing, including but not limited to housing
    on either Potomac Hill or Fort Myer. Any records of costs that
    have been incurred as a result of the choice for Secretary
    Pompeo to live in military housing—such as rental payments,
    security expenses, or costs related to maintenance, renovations,
    furniture, décor changes, etc.—are responsive to this request.

 6) A copy of Secretary Pompeo’s lease(s) for any military housing
    home he has occupied, including but not limited to any housing
    on Potomac Hill or Fort Myer, or other similar record reflecting
    Secretary Pompeo’s agreement to pay for such residence.

 Please provide all responsive records from April 26, 2018, through
 the date the search is conducted. [FN omitted]




                                   4
              Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 5 of 10




       11.     On May 29, 2020, State acknowledged this request and assigned the request

tracking number F-2020-05644.

       12.     On June 1, 2020, GSA acknowledged this request and assigned the request

tracking number GSA-2020-000888.

       13.     On June 3, 2020, Army acknowledged this request and assigned the request

tracking numbers FA-20-2530 and FP-20-020371. In this communication Army asserted that the

request was “too broad as written” and requested additional information.

       14.     On June 5, 2020, American Oversight responded to Army’s request for additional

information noting that Army was “best positioned to identify the locations of responsive

records,” but nonetheless providing additional information about the likely locations of

responsive records, including with the “the leadership of Joint Base Myer-Henderson Hall,” the

“leadership of the Army Military District of Washington,” and the “the immediate front Office of

the Secretary of the Army, the immediate front Office of the Chief of Staff, anyone serving as

White House or interagency liaison for the Secretary of the Army.”

       15.     On June 9, 2020, Army acknowledged the additional information provided by

American Oversight and noted the request was being processed.

       16.     On June 12, 2020, Army communicated that it was sending the request to another

Joint Base Myer-Henderson Hall, for processing.

       17.     On June 17, 2020, Army communicated that it was aggregating the processing of

this request with the request described below under the tracking number FA-20-0102.

       18.     Navy has not communicated with American Oversight about this request, and

American Oversight has received no further communications about this request from the other

Defendants.




                                                5
              Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 6 of 10




                      Secretary Pompeo Housing Payments FOIA Request

       19.     On June 1, 2020, American Oversight submitted an identical FOIA request to

State, GSA, Army, and Navy seeking:

               1) Records sufficient to identify any housing rent or lease payments
                  made by Secretary Mike Pompeo or any member of his family
                  to any military component for housing provided in the
                  Washington, DC region, including but not limited to, any
                  housing at Potomac Hill or Fort Myer.

               2) Records sufficient to identify any housing rent or lease payments
                  made by the State Department (on behalf of Secretary Mike
                  Pompeo) to any military component for housing provided to
                  Secretary Pompeo and/or his family in the Washington, DC
                  region, including but not limited to, any housing at Potomac Hill
                  or Fort Myer.

               Please provide all responsive records from April 26, 2018, through
               the date the search is conducted. [FN omitted]

       20.     On June 2, 2020, GSA acknowledged this request and assigned the request

tracking number GSA-2020-000905.

       21.     On June 3, 2020, State acknowledged this request and assigned the request

tracking number F-2020-05710.

       22.     On June 12, 2020, Army acknowledged this request and assigned it tracking

numbers FA-20-2651 and FP-20-021109.

       23.     On June 17, 2020, Army communicated that it was aggregating the processing of

this request with the Secretary Pompeo Housing Arrangement FOIA Request described above

under the tracking number FA-20-0102.

       24.     Navy has not communicated with American Oversight about this request, and

American Oversight has received no further communications about this request from the other

Defendants.




                                                6
              Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 7 of 10




                              Exhaustion of Administrative Remedies

        25.    As of the date of this complaint, Defendants have failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any responsive

records Defendants intend to produce or withhold and the reasons for any withholdings; or

(b) produce the requested records or demonstrate that the requested records are lawfully exempt

from production.

        26.    Through Defendants’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

        27.    Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

        28.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

        29.    Defendants are agencies subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        30.    Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        31.    Defendants’ failure to conduct an adequate search for responsive records violates

FOIA.




                                                 7
              Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 8 of 10




       32.      Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.

                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       33.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       34.      American Oversight properly requested records within the possession, custody,

and control of Defendants.

       35.      Defendants are agencies subject to FOIA and must therefore make reasonable

efforts to search for requested records.

       36.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       37.      Defendants’ failure to provide all non-exempt responsive records violates FOIA.

       38.      Plaintiff is therefore entitled to declaratory and injunctive relieve requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

indexes justifying the withholding of any responsive records withheld under claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search reasonably calculated to uncover all records

             responsive to American Oversight’s FOIA requests;




                                                   8
     Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 9 of 10




(2) Order Defendants to produce, within twenty days of the Court’s order, any and all

   non-exempt records responsive to American Oversight’s FOIA requests and Vaughn

   indexes of any responsive records withheld under claim of exemption;

(3) Enjoin Defendants from continuing to withhold any and all non-exempt records

   responsive to American Oversight’s FOIA requests;

(4) Award American Oversight the costs of this proceeding, including reasonable

   attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

   to 5 U.S.C. § 552(a)(4)(E); and

(5) Grant American Oversight such other relief as the Court deems just and proper.




                                         9
           Case 1:20-cv-01917 Document 1 Filed 07/16/20 Page 10 of 10




Dated: July 16, 2020                        Respectfully submitted,

                                            /s/ Daniel A. McGrath
                                            Daniel A. McGrath
                                            D.C. Bar No. 1532723

                                            /s/ Mehreen Rasheed
                                            Mehreen Rasheed
                                            D.C. Bar No. 144880

                                            AMERICAN OVERSIGHT
                                            1030 15th Street NW, B255
                                            Washington, DC 20005
                                            (202) 897-4213
                                            daniel.mcgrath@americanoversight.org
                                            mehreen.rasheed@americanoversight.org

                                            Counsel for Plaintiff




                                       10
